HOLMES, Circuit Judge.
The Egbert H, a small diesel tug, suffered engine trouble in the Savannah River, a tidal stream, while engaged in towing. Powerless to navigate, she was borne by the incoming tide beneath a bridge spanning the river, and became wedged thereunder. The vessel had a freeboard of only ten inches, and, since the tide had approximately three more feet to rise, she was in imminent peril of sinking. In response to her distress signals, the Cynthia No. 2, a much larger tug-operating in the immediate vicinity, came to her rescue and towed her to safety in the harbor. On this appeal we must determine whether a salvage award of $3,000 was excessive for the services rendered, and, if so, we must also determine what is a reasonable and proper award.
The entire salvage operations consumed only fifteen minutes, and the towage value of the services rendered was $15. The risk to the Cynthia No. 2 and her crew was negligible, her inconvenience slight, and she owed a legal duty to respond to the distress signal. On the other hand, it does not appear that any other assistance was available, and, had she not been rescued, the Egbert H most probably would have sustained damages of $12,000 to $15,-000. In these circumstances, and in full awareness of the historic liberality customary in salvage awards, we think the award of $3,000 was excessive arid should be reduced to $1,000, the costs of this appeal to be assessed against the appellee.
The judgment of the district court will be modified accordingly, and affirmed.